DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see pages 7-9, filed November 7, 2022, with respect to the objections to claims 31-32 for dependency issues; the objection of claim 28 as a substantial duplicate of claim 17; the rejection of claims 29-30 under 35 USC 112(b); and the provisional statutory double patenting rejection with copending application 16/315,390, either alone or in conjunction with amendments to the claims, have been fully considered and are persuasive.  The objections and rejections of the claims falling under the above concerns from the previous Office action have been withdrawn.  However, the examiner notes that the amendment to claims 1 and 28 has raised new 35 USC 112(b) issues; this rejection can be found below.
Applicant’s arguments, see pages 9, filed November 7, 2022, with respect to the provisional non-statutory double patenting rejection of certain claims have been fully considered and are persuasive.  However, upon further consideration and in view of the amendments made to claims 1, 15, and 28, another provisional nonstatutory double patenting rejection will be made using claims from copending application 16/315,390 in view of “Optical Non-Invasive Approaches to Diagnosis of Skin Diseases” as cited in the Information Disclosure Statement of October 7, 2022.  This rejection can be found below.
Applicant’s arguments, see pages 9-10, filed November 7, 2022, with respect to the rejection of claims 1-32 under 35 USC 102(a)(1) as being anticipated by Stewart et al (WO 2018/009670) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made as a result of the amendment to the claims under 35 USC 103 between the combination of Stewart and “Optical Non-Invasive Approaches to Diagnosis of Skin Diseases” as cited in the Information Disclosure Statement of October 7, 2022.  This rejection can be found below.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6, 9-14, and 28-33 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites a light source, an image detector, and then a plurality of tunable filters that filter reflected light to wavelength ranges of visible-near infrared.  While a plurality of filters in themselves is not indefinite, its location in the claim is indefinite, as the filters are set forth after the image detector in the claim.  Thus, it is unclear if the tunable filters, which are generally known as optical elements, are located before the detector, and thus filter reflected light after the light is detected, or if they are located after the detector (as is currently indicated by the claim), which would mean they would filter already detected light.  Clarification as to the location of this element is required.
Claims 2-3, 6, and 9-14 are rejected by virtue of their dependence on at least claim 1, thereby containing all the limitations of the claims on which they depend.
Regarding claim 28, the claim recites a method where a subject is irradiated with light, that light is collected by a detector which then generates data associated with the reflected light, a processor then calculates the intensity of the reflected light, and then the reflected light is filtered by a plurality of filters.  The location of the filtering step is unclear, making the claim indefinite, as it is unclear why the reflected light would be filtered after the reflected light has already been detected and an intensity of the reflected light is calculated prior to it being filtered.  Given the location of the step in the claim, the claim would appear to filter out wavelengths that are not in the visible-near infrared range after the intensity of unfiltered reflected light is calculated.  Clarification as to when the step of filtering reflected light is performed is required.
Claims 29-33 are rejected by virtue of their dependence on claim 28, thereby containing all the limitations of the claim on which they depend. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6, 9-13, 15-17, 20, 22-26, and 28-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9-19, and 21-29 of copending Application No. 16/315,390 in view of Kollias et al (“Optical Non-Invasive Approaches to Diagnosis of Skin Diseases”).
Regarding claim 1, claims 1 and 4-5 of the ‘390 application discloses a system for detecting edema in a patient (see line 1 of claim 1), the system comprising a light source configured to irradiate a subject's tissue with light (see line 2 of claim 1); an image detector configured to collect reflected light from the subject's tissue and generate data associated with the reflected light (see lines 3-4 of claim 1); a plurality of tunable filters configured to filter the reflected light to wavelength ranges (see claims 4-5 of the ‘390 application); and a processing device operably connected to the image detector and configured to: receive the data associated with the reflected light, calculate the intensity of the reflected light, and determine whether the subject's tissue exhibits symptoms of edema (for the processing device limitation, see lines 5-8 of claim 1).
While the combination of claims 1, 4, and 5 of the ‘390 application disclose the plurality of tunable filters as discussed above, the combination fails to disclose filtering the reflected light to the visible-near infrared (VIS-NIR) range.
Kollias, in a discussion of optical, non-invasive approaches to diagnosis of skin diseases, discusses spectral imaging in the detection of skin ailments.  Here, Kollias discusses placing a tunable filter, such as a liquid crystal tunable filter, in front of the detector to filter reflected light at desired wavelengths.  Kollias further teaches that liquid crystal tunable filters work particularly well in the visible to near-infrared range (see Col. 2 of page 66).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to ensure that the plurality of tunable filters in the claims of the ‘390 application are filters that filter the reflected light to wavelength ranges of visible to near infrared as taught by Kollias for the purpose of focusing the measurement made by the system in the ‘390 application on detecting edema in a patient, as Kollias discloses that light in the visible to near-infrared range is ideal for detecting edema (see Table II on page 68).  Additionally, it is noted that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Further claim correspondence is as follows:
Regarding claim 2, the claim is identical to claim 2 of the reference application.
Regarding claim 3, the claim is identical in scope to claim 3 of the reference application.
Regarding claim 6, the limitations are found in claims 4 and 6 of the reference application.
Regarding claim 9, the limitations are found in claim 9 of the reference application.
Regarding claim 10, the limitations are found in claim 10 of the reference application.
Regarding claim 11, the claim is identical in scope to claim 11 of the reference application.
Regarding claim 12, the claim is identical in scope to claim 12 of the reference application.
Regarding claim 13, the claim is identical in scope to claim 13 of the reference application.
Regarding claim 15, claims 14 and 17-18 of the ‘390 application disclose a method for detecting edema in a subject (see line 1 of claim 14), the method comprising irradiating, by a light source, a subject's tissue with light (see line 2 of claim 14); collecting, by an image detector, reflected light from the subject's tissue (see line 3 of claim 14); filtering, by a plurality of filters, the reflected light to a wavelength range (see claims 17-18); generating, by the image detector, data associated with the reflected light (see line 4 of claim 14); receiving, by a processing device operably connected to the image detector, the reflected light (see lines 5-6 of claim 14); calculating, by the processing device, the intensity of the reflected light (see line 7 of claim 14); and determining, by the processing device, whether the subject's tissue exhibits symptoms of edema (see lines 8-9 of claim 14).
While the combination of claims 14 and 17-18 of the ‘390 application disclose the plurality of tunable filters as discussed above, the combination fails to disclose filtering the reflected light to the visible-near infrared (VIS-NIR) range.
Kollias, in a discussion of optical, non-invasive approaches to diagnosis of skin diseases, discusses spectral imaging in the detection of skin ailments.  Here, Kollias discusses placing a tunable filter, such as a liquid crystal tunable filter, in front of the detector to filter reflected light at desired wavelengths.  Kollias further teaches that liquid crystal tunable filters work particularly well in the visible to near-infrared range (see Col. 2 of page 66).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to ensure that the plurality of tunable filters in the claims of the ‘390 application are filters that filter the reflected light to wavelength ranges of visible to near infrared as taught by Kollias for the purpose of focusing the measurement made by the system in the ‘390 application on detecting edema in a patient, as Kollias discloses that light in the visible to near-infrared range is ideal for detecting edema (see Table II on page 68).  Additionally, it is noted that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 16, the claim is identical in scope to claim 15 of the reference application.
Regarding claim 17, the claim is identical in scope to claim 16 of the reference application.
Regarding claim 20, the limitations are found in claim 19 of the reference application.
Regarding claim 22, the limitations are found in claim 21 of the reference application.
Regarding claim 23, the limitations are found in claim 22 of the reference application.	Regarding claim 24, the claim is identical in scope to claim 23 of the reference application.
Regarding claim 25, the claim is identical in scope to claim 24 of the reference application.
Regarding claim 26, the claim is identical in scope to claim 25 of the reference application.
Regarding claim 28, claim 26 of the ‘390 application discloses a method for monitoring edema in a subject (see line 1 of claim 26), the method comprising irradiating, by a light source, a subject's tissue with light (see line 2 of claim 26); collecting, by an image detector, reflected light from the subject's tissue (see line 3 of claim 26); generating, by the image detector, data associated with the reflected light (see line 4 of claim 26); receiving, by a processing device operably connected to the image detector, the reflected light (see lines 5-6 of claim 26); calculating, by the processing device, the intensity of the reflected light (see line 7 of claim 26); comparing, by the processing device, the intensity of the reflected light to a control measurement to determine a current edema score (see lines 8-9 of claim 26); and determining a change in an edema level for the subject based upon a comparison of the current edema score and previously collected edema information (see lines 10-11 of claim 26).
Claim 26 of the ‘390 application, however, fails to disclose filtering, by a plurality of filters, the reflected light to a wavelength range of visible near-infrared (VIS-NIR).
Kollias, in a discussion of optical, non-invasive approaches to diagnosis of skin diseases, discusses spectral imaging in the detection of skin ailments.  Here, Kollias discusses placing a tunable filter, such as a liquid crystal tunable filter, in front of the detector to filter reflected light at desired wavelengths.  Kollias further teaches that liquid crystal tunable filters work particularly well in the visible to near-infrared range (see Col. 2 of page 66).  Using a plurality of these filters would be within the realm of the skilled artisan, as it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to filter reflected light using a plurality of filters that filter the reflected light to the visible near-infrared range as taught by Kollias as modified above for the purpose of focusing the measurement made by the method in the ‘390 application on detecting edema in a patient, as Kollias discloses that light in the visible to near-infrared range is ideal for detecting edema (see Table II on page 68).  Additionally, it is noted that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Regarding claim 29, the claim is identical in scope to claim 27 of the reference application.
Regarding claim 30, the claim is identical in scope to claim 28 of the reference application.
Regarding claim 31, the claim is identical in scope to claim 29 of the reference application.
Regarding claim 32, the reference application is silent with respect to the method is performed in at least one of a hospital, nursing home, doctor’s office, outpatient facility, office, assisted living facility, a car, bus, train, airplane, ship, workspace, office, mobile home, mobile clinical facility, or personal residence. 
The examiner takes Official notice that is well known that a patient is located in one of the above locations. It would be obvious to perform the method of measuring edema in a hospital setting for the purposes of performing proper medical diagnosis in a hospital which is a controlled environment.
This is a provisional nonstatutory double patenting rejection.
Claims 14, 27, and 33 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 14, and 26 of copending Application No. 16/315,390 in view of Kollias et al (“Optical Non-Invasive Approaches to Diagnosis of Skin Diseases”) and in further view of Burns et al (6,332,091).
As for claims 14, 27, and 33, the combination of the ‘390 application and Kollias discloses the claimed invention as set forth above regarding claims 1, 15, and 28, respectively, but is silent with respect to producing a non-imaging spectrograph.
Burns teaches producing a non-imaging spectrograph (Figure 13A).
It would have been obvious to a one having ordinary skill in the art before the effective filing date of the claimed invention to produce a non-imaging spectrograph for the purposes of measuring the amount of increased edema by plotting the reflectance vs wavelength compared to a control that has no edema for the purposes of monitoring the patient over time to see if the condition gets better or worse.
This is a provisional nonstatutory double patenting rejection.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 6, 9-17, 20, and 22-33 are rejected under 35 U.S.C. 103 as being unpatentable over Stewart et al (WO 2018/009670) in view of Kollias et al (“Optical Non-Invasive Approaches to Diagnosis of Skin Diseases”).
Regarding claims 1 and 15, Stewart teaches a system and corresponding method for detecting edema in a patient (abstract), the system and method comprising a light source configured to irradiate a subject's tissue with light; an image detector configured to collect reflected light from the subject's tissue and generate data associated with the reflected light; a plurality of filters configured to filter the reflected light to wavelength ranges; and a processing device operably connected to the image detector and configured to: receive the data associated with the reflected light, calculate the intensity of the reflected light, and determine whether the subject's tissue exhibits symptoms of edema (paragraph 8, 10-11, and 51 (see paragraphs 10-11 and 51 for the filter limitation); paragraph 22 teaches the reflected data is an image).
Stewart, however, fails to disclose that the plurality of tunable filters filter the reflected light to wavelength ranges of visible-near infrared (VIS-NIR).
Kollias, in a discussion of optical, non-invasive approaches to diagnosis of skin diseases, discusses spectral imaging in the detection of skin ailments.  Here, Kollias discusses placing a tunable filter, such as a liquid crystal tunable filter, in front of the detector to filter reflected light at desired wavelengths.  Kollias further teaches that liquid crystal tunable filters work particularly well in the visible to near-infrared range (see Col. 2 of page 66).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to ensure that the plurality of tunable filters of Stewart are filters that filter the reflected light to wavelength ranges of visible to near infrared as taught by Kollias for the purpose of focusing the measurement made by the system and method of Stewart on detecting edema in a patient, as Kollias discloses that light in the visible to near-infrared range is ideal for detecting edema (see Table II on page 68).  Additionally, it is noted that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
As for claims 2 and 16, Stewart further teaches wherein the processing device is further configured to determine a control measurement for a control sample (paragraph 9).
	As for claims 3 and 17, Stewart further teaches wherein the processing device is further configured to: compare the calculated intensity of the reflected light against the control measurement; and determine an edema score for the subject, wherein the edema score represents at least one of whether the subject has edema and a severity of the subject's edema (paragraph 9).
As for claims 6 and 20, Stewart further teaches wherein the plurality of tunable filters is at least one of, among other filters, a liquid crystal tunable filter (LCTF), a Fabry Perot tunable filter, a multi-conjugate crystal tunable filter, and a conformal filter (paragraph 10).
As for claims 9 and 22, Stewart further teaches wherein the light source comprises at least one of incandescent lamp, halogen lamp, light emitting diode (LED), chemical laser, solid state laser, organic light emitting diode (OLED), electroluminescent device, fluorescent light, gas discharge lamp, metal halide lamp, xenon arc lamp, induction lamp, an ambient light source, or any combination of these light sources (paragraph 12).
As for claims 10 and 23, Stewart further teaches wherein the image detector comprises at least one of a Si CMOS, Si CCD, Ge CCD, Ge CMOS, InGaAs CCD, InGaAs CMOS, PtSi CCD, PtSi CMOS, HgCdTe CCD, HgCdTe CMOS, InSb CCD, InSb CMOS, CQD CCD, or CQD CMOS (paragraph 13).
As for claims 11 and 24, Stewart further teaches wherein the processing device is further configured to fuse intensity data from two or more imaging modalities (paragraph 14).
As for claims 12 and 25, Stewart further teaches wherein the two or more imaging modalities comprise a visible image, a hyperspectral image, a shortwave infrared hyperspectral image, a medium-wavelength infrared hyperspectral image, a long-wavelength infrared hyperspectral image, and combinations thereof (paragraph 14).
As for claims 13 and 26, Stewart further teaches further comprising at least one display device operably connected to the processing device and configured to display one or more images received from the processing device, the one or more images representative of the subject's tissue (paragraph 15).
As for claims 14 and 27, Stewart further teaches wherein the system further comprises optics for producing a non-imaging spectrograph (Figure 7).
Regarding claim 28,  Stewart discloses a method for monitoring edema in a subject, the method comprising irradiating, by a light source, a subject's tissue with light; collecting, by an image detector, reflected light from the subject's tissue; generating, by the image detector, data associated with the reflected light; receiving, by a processing device operably connected to the image detector, the reflected light; calculating, by the processing device, the intensity of the reflected light; filtering, by a plurality of filters, the reflected light to a wavelength range; comparing, by the processing device, the intensity of the reflected light to a control measurement to determine a current edema score; and determining a change in an edema level for the subject based upon a comparison of the current edema score and previously collected edema information (paragraph 8, 10-11, 24 and 51 (see paragraphs 10-11 and 51 for the filter limitation; see paragraph 24 for determining a current edema score and determining a change in an edema level for the patient based upon a comparison of the current edema score and previously collected edema information); paragraph 22 teaches the reflected data is an image).
Stewart, however, fails to disclose that the plurality of tunable filters filter the reflected light to wavelength ranges of visible-near infrared (VIS-NIR).
Kollias, in a discussion of optical, non-invasive approaches to diagnosis of skin diseases, discusses spectral imaging in the detection of skin ailments.  Here, Kollias discusses placing a tunable filter, such as a liquid crystal tunable filter, in front of the detector to filter reflected light at desired wavelengths.  Kollias further teaches that liquid crystal tunable filters work particularly well in the visible to near-infrared range (see Col. 2 of page 66).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to ensure that the plurality of tunable filters of Stewart are filters that filter the reflected light to wavelength ranges of visible to near infrared as taught by Kollias for the purpose of focusing the measurement made by the method of Stewart on detecting edema in a patient, as Kollias discloses that light in the visible to near-infrared range is ideal for detecting edema (see Table II on page 68).  Additionally, it is noted that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
As for claim 29, Stewart further teaches further comprising determining, by the processing device, the previously collected edema information (paragraph 78; “the previous edema score form the medical record”).
As for claim 30, Stewart further teaches further comprising determining, by the processing device, the control measurement for a control sample (paragraph 9).
As for claim 31, Stewart further teaches further comprising displaying, by at least one display device operably connected to the processing device, one or more images received from the processing device, the one or more images representative of the subject's tissue (paragraph 15).
As for claim 32, Stewart further teaches wherein the method is performed in at least one of a hospital, nursing home, doctor's office, outpatient facility, office, assisted living facility, a car, bus, train, airplane, ship, workspace, office, mobile home, mobile clinical facility, or personal residence (paragraph 44 “lying in their hospital bed”).
As for claim 33, Stewart further teaches further comprising producing a non-imaging spectrograph (Figure 7).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 2017/0071510 to Delbeke et al. discloses an implantable sensor for detecting a substance that features a plurality of tunable filters on the photonic integrated circuit for increasing a number of channels for spectrally processing radiation (see paragraph 0039), while US 2014/0231626 to Nelson et al. discloses a system and method for detecting target materials featuring a VIS-NIR tunable filter 115 (see Fig. 1 and paragraph 0025).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael A. Lyons whose telephone number is (571)272-2420. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on 571-272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A Lyons/Primary Examiner, Art Unit 2877                                                                                                                                                                                                        November 22, 2022